Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the present application.
Claims 1-20 have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed November 12, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 35-38 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The Drawings filed November 12, 2020 are acknowledged and have been accepted by the Examiner.  
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  Claim 15 appears to contain a typographical error in that the claim is dependent on itself.  For examination purposes, the Examiner will interpret claim 15 to recite, “The composition of claim 14”.  Appropriate correction is required.
Claim 17 also appears to contain a typographical error since the claim improperly recites, “A method of promoting cardiomyocyte regeneration in individual” instead of, “A method of promoting cardiomyocyte regeneration in an individual”.  Appropriate correction is required.
 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over U.S. Patent Publication 2009312251 (hereinafter, “’251 Publication”).
The claims are drawn to an isolated synthetic nucleic acid composition, comprising SEQ ID NO: 10, SEQ ID NO: 11, or SEQ ID NO: 12 and/or a derivative nucleic acid comprising at least 80% identity to one of SEQ ID NO: 10, SEQ ID NO: 11, or SEQ ID NO: 12.  

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., >Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("like the term 'comprising,' the terms 'containing' and 'mixture' are open-ended.").< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition 'comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word 'comprising' transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. 

The ’251 Publication is relevant and relied upon in its entirety.  The ’251 Publication teaches methods of regulating differentiation in mammals, wherein a human WW45 protein, which is a unique Sav1 homolog, is regulated in cells.  See Abstract, for example.  The ’251 Publication teach SEQ ID NO:7, which in this case, is an isolated synthetic nucleic acid composition, comprising SEQ ID NO: 10 of the present invention.  See sequence alignment below:
AXU36421
ID   AXU36421 standard; DNA; 3031 BP.
AC   AXU36421;
DT   18-MAR-2010  (first entry)
DE   Human protein salvador homolog 1 (WW45) gene, SEQ ID NO:7.
KW   Protein salvador homolog 1; SAV1; WW45; cell differentiation; cytostatic; dermatological; drug screening; ds; gastrointestinal-gen.; gene; gene expression; hematological neoplasm; hematological-gen.; hepatotropic; large intestine tumor; liver tumor; lung tumor; nephrotropic; protein 
OS   Homo sapiens.
FH   Key             Location/Qualifiers
FT   CDS             339..1490
FT                   /*tag=  a
FT                   /product= "Human WW45 protein"
PN   US2009312251-A1.
PD   17-DEC-2009.
PF   27-MAR-2009; 2009US-00412496.
PR   17-JUN-2008; 2008KR-00056758.
PA   (KOAD ) KOREA ADV INST SCI&TECHNOLOGY.
PI   Kim J,  Kim T,  Kong Y,  Koo B,  Lee J,  Lee K,  Lee S,  Lim D,  Oh H;
PI   Oh S,  Yang T;
DR   WPI; 2009-S43417/06.
DR   REFSEQ; NM_021818.
DR   PC:NCBI; gi18860913.
DR   PC_ENCPRO:NCBI; gi11141889.

PT   Regulating differentiation in a mammal by regulating the expression of a WW45 protein, phosphorylation of Yes-associated protein (YAP), or movement of phosphorylated YAP from nucleus to cytoplasm.

PS   Claim 7; SEQ ID NO 7; 62pp; English.

The present invention provides a novel method for regulating differentiation in a mammal by regulating the expression of a WW45 protein, phosphorylation of Yes-associated protein (YAP), or movement of phosphorylated YAP from nucleus to cytoplasm. The present invention independently claims for: a non-human transgenic organism; a method of preparing a non-human transgenic organism; a method of screening an anti-tumor agent; and a method of screening a differentiation regulating agent by treating a mammalian cell with a candidate compound, and measuring the expression level of WW45 protein in the cell. The methods of the invention are useful: for regulating differentiation; for preparing a non-human transgenic organism; and for screening a differentiation regulating agent. The non-human transgenic organism of the invention is useful for screening an anti-tumor agent used against liver cancer, lung cancer, blood tumor, skin cancer, gastric cancer, large intestine cancer, small intestine tumor, and kidney cancer. The present sequence is a human protein salvador homolog 1 (WW45) gene sequence, which is related to a method for the preparation of a non-human transgenic organism useful for screening an anti-tumor agent used against liver cancer, lung cancer etc., as described in the present invention.
Revised record issued on 01-MAR-2010 : Enhanced with precomputed information from BOND.

SQ   Sequence 3031 BP; 906 A; 603 C; 689 G; 833 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 38;  Length 3031;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGTACGTGAAGAAGGAGACG 21
              |||||||||||||||||||||
Db        396 AAGTACGTGAAGAAGGAGACG 416


SQ   Sequence 3031 BP; 906 A; 603 C; 689 G; 833 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 38;  Length 3031;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGATTTACCCCTTCCTCCTG 21
              |||||||||||||||||||||
Db        928 AAGATTTACCCCTTCCTCCTG 948


SQ   Sequence 3031 BP; 906 A; 603 C; 689 G; 833 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 38;  Length 3031;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTCCTGACTGGCTTCAGGT 20
              ||||||||||||||||||||
Db       1248 ATTCCTGACTGGCTTCAGGT 1267
  
The ’251 Publication teaches that the nucleic acids of their invention are comprised in a vector.  See Figure 1a, for example.  
	Therefore, claims 1, 2, and 8 are anticipated by or unpatentable over the prior art of U.S. Patent Publication 2009312251, absent some evidence to the contrary.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


           Claims 1 and 2 are rejected under 35 U.S.C. 101.
The claims are drawn to an isolated synthetic nucleic acid composition, comprising SEQ ID NO: 10, SEQ ID NO: 11, or SEQ ID NO: 12 and/or a derivative nucleic acid comprising at least 80% identity to one of SEQ ID NO: 10, SEQ ID NO: 11, or SEQ ID NO: 12.  Figure 8 of the present Specification discloses the human Sav1 cDNA sequence, wherein SEQ ID NOs: 10, 11 and 12 highlighted in grey.  See below:

    PNG
    media_image1.png
    688
    1121
    media_image1.png
    Greyscale

The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of 
The fragments as presently claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature.
SEQ ID NO: 10, SEQ ID NO: 11, and/or SEQ ID NO: 12 of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence is not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.
Thus, claims 1 and 2 are not patent-eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-16 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,119,141 B2 (submitted on the IDS filed November 12, 2020). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the composition claims of U.S. Patent No. 10119141 renders obvious the composition(s) of present claims.  

Therefore, the claims of U.S. Patent No. 10119141 overlaps in scope and fully embraces that which is claimed in the instant invention.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10119141 is required.  


******
Claims 17-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,732,345 B2 (submitted on the IDS filed November 12, 2020). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method claims of U.S. Patent No. 9732345 renders obvious the method(s) of present claims.  
Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.



Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/Primary Examiner, Art Unit 1635